Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  157169-70                                                                                                Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  In re KML FAISON, Minor.                                                                                           Justices
                                                                   SC: 157169
                                                                   COA: 338808
                                                                   Wayne CC Family Division:
                                                                   13-511911-NA

  _____________________________________/

  In re BRAGG, Minors.
                                                                   SC: 157170
                                                                   COA: 338811
                                                                   Wayne CC Family Division:
                                                                   13-511911-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the January 9, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 30, 2018
         p0327
                                                                              Clerk